Citation Nr: 1044291	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-36 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.   Entitlement to service connection for right leg weakness, to 
include as secondary to service-connected low back disability.

2.   Entitlement to service connection for right ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran had active military service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in December 2004 and 
August 2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

In May 2009, the Board reopened the Veteran's claims of 
entitlement to service connection for a spinal injury, right leg 
weakness, right ear hearing loss, and tinnitus.  The Board then 
remanded these issues, as well as the Veteran's claims of 
entitlement to service connection for a bilateral foot disorder, 
a right shoulder disorder, and a right knee disorder, for further 
development and adjudication. 

In July 2010, the RO granted entitlement to service connection 
for degenerative disc and joint disease, residual of pre-existing 
condition of transitional vertebral, L5-S1, and biomechanical 
repetitive microtrauma, previously claimed a spinal injury (low 
back disability), and evaluated the condition as 10 percent 
disabling effective June 25, 2004.
 
With respect to the issues of whether new and material evidence 
had been received in order to reopen claims of entitlement to 
service connection for a spinal injury and right leg weakness, 
the Veteran testified at a hearing before a Decision Review 
Officer (DRO) sitting at the RO in December 2007; a transcript of 
that hearing is associated with the claims file.  Additionally, 
with respect to the same issues, the Veteran had indicated in his 
November 2006 substantive appeal that he desired a hearing before 
a Veterans Law Judge sitting at the RO; however, in January 2009, 
he withdrew his request for a Board hearing.  See 38 C.F.R. § 
20.704 (e).  With regard to the remaining issues on appeal, the 
Veteran has not requested a hearing.

The Board further observes that the issues of entitlement to 
service connection for a skin condition and shortness of breath 
were withdrawn by the Veteran in a December 2007 statement.  

Finally, the Board notes that medical treatment records in 
the Veteran's claims file indicate that the Veteran may 
have lumbar radiculopathy due his service-connected low 
back disability.  This issue is referred to the RO for 
appropriate disposition.  


FINDINGS OF FACT

1.  A disability manifested by right leg weakness, to include 
right lower extremity atrophy and hyperreflexia of the right 
upper and lower extremities, idiopathic upper motor neuron 
condition, did not increase in severity beyond its normal 
progression as a result of active service, nor does the medical 
evidence demonstrate that such disorder is secondary to the 
Veteran's service-connected low back disability.

2.  Right ear hearing loss, tinnitus, a bilateral foot disorder 
to include small fiber peripheral neuropathy, degenerative joint 
disease of the right shoulder, and degenerative joint disease of 
the right knee with partial ACL tear, were not incurred in or 
aggravated by active service, nor may such conditions be presumed 
to have been incurred or aggravated in service.  


CONCLUSIONS OF LAW

1.  A disability manifested by right leg weakness, to include 
right lower extremity atrophy and hyperreflexia of the right 
upper and lower extremities, idiopathic upper motor neuron 
condition, was not incurred in or aggravated by active service, 
nor may such condition be presumed to have been incurred or 
aggravated in service, nor is this condition shown to be 
secondary to the Veteran's service-connected low back disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).

2.  Right ear hearing loss, tinnitus, a bilateral foot disorder 
to include small fiber peripheral neuropathy, degenerative joint 
disease of the right shoulder, and degenerative joint disease of 
the right knee with partial ACL tear, were not incurred in or 
aggravated by active service, nor may such conditions be presumed 
to have been incurred or aggravated in service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became law 
in November 2000.  The VCAA provides, among other things, that VA 
will make reasonable efforts to notify a claimant of the relevant 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires VA to assist a 
claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

With respect to the Veteran's claims, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  In this 
regard, the Board finds that letters dated in July 2004, March 
2006, and March 2008 satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  These letters notified the 
Veteran of the evidence and information necessary to substantiate 
his claims and informed him of his and VA's respective 
responsibilities in obtaining such evidence. 

In addition to the foregoing, the Board observes that the 
Veteran's service treatment records, Social Security 
Administration disability records, and post-service medical 
treatment records have been obtained, to the extent possible.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been 
afforded VA examinations in connection with his claims.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not part 
of the claims file.  

The Board concludes, after reviewing all evidence of record, that 
the preponderance of the evidence is against the Veteran's 
claims.  As such, any questions as to the appropriate disability 
rating or effective date to be assigned to this claim are 
rendered moot; and no further notice is needed.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Since there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless and 
proceeds with a merits adjudication of the Veteran's claims.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection Claim

Applicable law provides that service connection may be granted 
for a disability resulting from disease or injury incurred in or 
aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may also be 
granted for certain chronic diseases, including arthritis, when 
the disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence 
of a current disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the present 
disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 38 C.F.R. 
§ 3.303(a).  

The existence of a current disorder is the cornerstone of a claim 
for VA disability compensation.  See Degmetich v. Brown, 104 F. 
3d 1328 (1997) (holding that the VA's and the United States Court 
of Appeals for Veterans Claims (Court)'s interpretation of 
sections 1110 and 1131 of the statute as requiring the existence 
of a present disorder for VA compensation purposes cannot be 
considered arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  That a condition or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 
488 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology; and (3) medical or, in certain circumstances lay 
evidence of a nexus between the present disability and the 
postservice symptomatology.  Savage, 10 Vet. App. at 495-96; see 
Hickson, 12 Vet. App. at 253 (lay evidence of in-service 
incurrence sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).  The 
provisions concerning continuity of symptomatology do not relieve 
the requirement that there be some evidence of a nexus to 
service.  For service connection to be established by continuity 
of symptomatology there must be competent medical or other 
evidence that relates a current condition to that symptomatology.  
See Savage 10 Vet. App. at 495-98 (1997).

In addition, service connection may be established on a secondary 
basis for a disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2009); Allen v. Brown, 7 Vet. 
App. 439 (1995).

The provisions of 38 C.F.R. § 3.310 were amended, effective from 
October 10, 2006; however, the new provisions require that 
service connection not be awarded on an aggravation basis without 
establishing a pre-aggravation baseline level of disability and 
comparing it to current level of disability.  Although the stated 
intent of the change was merely to implement the requirements of 
Allen, the new provisions amount to substantive changes to the 
manner in which 38 C.F.R. § 3.310 has been applied by VA in 
Allen-type cases since 1995.  Consequently, the Board will apply 
the older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment of 
a baseline before an award of service connection may be made.

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate 
balance in the evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans 
Claims held that an appellant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear that 
to deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

A.  Right leg weakness.

In this case, the Veteran seeks entitlement to service connection 
for right leg weakness.   

Regarding this claim, the Board notes that, while a disability 
related to right leg weakness was not specifically noted on the 
Veteran's enlistment examination, service treatment records dated 
in March 1968 and May 1970 reflect complaints of right hip and 
leg pain.  It was noted that the Veteran had a natural limp and 
his right leg was smaller than his left leg.  A number of service 
treatment records seem to suggest that the Veteran's right leg 
symptoms existed since his birth or childhood.  Post-service 
records show numerous diagnoses relevant to the Veteran's right 
leg, to include atrophy of the right leg.  

Private treatment records as well as VA treatment records show 
complaints, findings, and diagnoses relevant to the Veteran's 
right leg.  Moreover, in a March 2003 statement submitted with 
accompanying private medical records, Dr. C.D. indicated that the 
Veteran had been seen by a neurologist and he was found to have a 
progressive gait disorder which consisted of a wide space gait 
with slowness and some incoordination with increased tone of his 
lower extremities and also a spastic gait.  Dr. C.D. stated that 
such was associated with atrophic changes in the muscles of the 
Veteran's right lower extremity.  Dr. C.D. opined that there was 
a good possibility that such symptoms and clinical findings were 
exacerbated and possibly associated with the Veteran's physical 
regimen during his tour of duty in the armed services.  

In this regard, the Board notes that a Veteran is considered to 
have been in sound condition when examined, accepted and enrolled 
for service, except as to defects, infirmities, or disorders 
noted at entrance into service, except where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are 
presumed to have entered service in sound condition as to their 
health.  This presumption attaches only where there has been an 
induction examination in which the later complained-of disability 
was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-
service existence of conditions recorded at the time of 
examination does not constitute a notation of such conditions."   
Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding 
that clear and unmistakable evidence showed that a injury or 
disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. 
§ 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 
(2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 
16, 2003).  Pursuant to these developments, it is now clear that 
in order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  See 38 C.F.R. § 3.304 (b).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3- 2003, 
and the recent regulatory amendment, VA had the burden to rebut 
the presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability pre- existed service.  If VA met 
this burden, however, it then had the burden to rebut the 
presumption by a preponderance of the evidence (a lower standard) 
that the pre-existing disorder was not aggravated by service.  
Now, VA must also show by clear and unmistakable evidence that 
the pre-existing disorder was not aggravated during service (a 
higher standard).

A preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in disability 
during such service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability prior 
to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare- ups during service of a 
preexisting injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

Although VA's General Counsel has determined that the definition 
of "aggravation" used in 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 
does not apply in determining whether the presumption of 
soundness has been rebutted, the statute and regulation do not 
otherwise provide any definition of "aggravation" to be applied 
in making that determination.  The word "aggravate" is defined as 
"to make worse."  Webster's II New College Dictionary (1999).  If 
the Board finds that there is clear and unmistakable evidence 
that the Veteran's disability preexisted service, the Board must 
then determine whether there is clear and unmistakable evidence 
that a preexisting disability was not "made worse" or aggravated 
in service such that the presumption of soundness has been 
rebutted.

As noted above, while a disability related to right leg weakness 
was not specifically noted on the Veteran's enlistment 
examination, service treatment records dated in March 1968 and 
May 1970 reflect complaints of right hip and leg pain.  It was 
noted that the Veteran had a natural limp and his right leg was 
smaller than his left leg.  The Veteran's service treatment 
records dated in March 1968 and May 1970 reflect complaints of 
right hip and leg pain.  It was noted that the Veteran had a 
natural limp and his right leg was smaller than his left leg.  A 
number of service treatment records seem to suggest that the 
Veteran's right leg symptoms existed since his birth or 
childhood.  Upon service separation, the Veteran was noted to 
have right smaller and shorter than the left.

Based on these findings, the Board, in May 2009 remanded this 
matter for a VA examination in order to determine whether the 
Veteran has right leg weakness that preexisted his entry to 
active duty service and, if so, whether the preexisting  right 
leg disorder underwent an increase in the underlying pathology 
during service, i.e., was aggravated during service and, if so, 
whether any such increase was due to the natural progress of the 
disease.  In addition, if a right leg disorder did not preexist 
service, the examiner was to opine regarding whether it is at 
least as likely as not that any right leg disorder was incurred 
during active service.

The Veteran was afforded a VA examination dated in July 2009.  
The examiner indicated that the Veteran's claims file had been 
reviewed in connection with the examination and report.  The 
examiner reported that, while in service, the Veteran was noted 
to have evidence of a neurologic condition manifested by mild 
wasting (atrophy) of the right thigh and leg as well as 
hyperreflexia.  Impression at that time was that the Veteran 
suffered from a condition affecting the brain or spinal cord, 
cause unknown, but the physician stated that a birth injury was 
the likely cause.  The examiner also noted that the record 
indicated a long standing difference between the right upper and 
lower extremities, but that these differences had not interfered 
with sporting or work activities.  The examiner then noted 
various entries in the Veteran's service treatment records.  The 
Veteran was noted to have noticeable atrophy of the right calf 
and thigh.  Upon neurological evaluation in service, the findings 
were indicated to be consistent with an upper motor neuron 
lesion, an injury to the affected nerve tissue that would have 
occurred in the brain or upper levels of the spinal cord; most 
likely the brain, given the involvement of both the upper and 
lower extremities.  The examiner indicated that the injury would 
have been remote, as in prior to service.  The examiner stated 
that such injuries to the brain or spinal cord are rarely 
asymptomatic, making occult occurrence during service highly 
unlikely.  No treatment was recommended at the time, since no 
treatment was available.  The condition would have had onset long 
before service based on the neurologic findings.  The Veteran was 
seen by a neurologist three months after the initial evaluation 
and the neurologist noted that the condition was unchanged.  The 
examiner found that there were no other entries related to this 
condition in the Veteran's service treatment records, but that 
the Veteran was noted on service separation to have a size 
difference between his right and left thighs and calves.  After 
service, the examiner noted that the Veteran's claims file 
contained numerous entries from multiple physicians referencing 
chronic right leg atrophy.  The examiner specifically noted a 
1996 neurological evaluation that found no evidence of lumbar 
radiculopathy as an etiology of the Veteran's right leg atrophy.  
After examination, the Veteran was diagnosed with right lower 
extremity atrophy and hyperreflexia of the right upper and lower 
extremities, idiopathic upper motor neuron condition.  The 
examiner then stated that this condition existed prior to service 
and that there was no evidence of aggravation by service.

Based on these findings, the Board finds that there is clear and 
unmistakable evidence that the Veteran had right leg atrophy that 
preexisted service.  The Board also finds that there is clear and 
unmistakable evidence that the preexisting disability was not 
"made worse" or aggravated in service such that the presumption 
of soundness has been rebutted.  

In this case, based on the medical evidence and the May 2009 VA 
examination results, the Board finds that medical evidence does 
not indicate that the Veteran's right leg atrophy underwent an 
increase in severity beyond its normal progression during 
service.  The Veteran's service treatment records indicate at 
least two neurological examinations in service.  At the second 
evaluation the physician noted that the condition was unchanged.  
After that, there were no other entries related to this condition 
in the Veteran's service treatment records.  In addition, the May 
2009 VA examiner, that examined the Veteran and his claims file 
in connection with the claim, found no evidence of aggravation by 
service.  

In addition, the Board finds that the Veteran's currently 
diagnosed right leg atrophy was not aggravated by the Veteran's 
service-connected low back disability.  Here, the Board notes 
that the August 2009 VA examiner specifically noted a 1996 
neurological evaluation that found no evidence of lumbar 
radiculopathy as an etiology of the Veteran's right leg atrophy.  
In addition, a March 2007 treatment note from one of the 
Veteran's private physician indicated possible lumbar 
radiculopathy, but this physician also stated that the Veteran's 
leg wasting was likely due to disuse.  A November 2006 private 
treatment note also indicated wasting in the musculature of the 
right leg, but a noted that this had been present since age 19.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's current right leg atrophy.  While the Veteran has been 
diagnosed with this condition, the medical evidence is against a 
finding that this condition was aggravated in service or by his 
service-connected low back disability.  

According to Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the July 2009 medical opinion, based as it was on an examination 
of the Veteran and the Veteran's claims file, is most probative 
in this case.  

The Board notes that the Veteran has contended on his own behalf 
that his right leg atrophy is related to his military service.  
In this regard, the Board notes that lay witnesses are competent 
to provide testimony or statements relating to symptoms or facts 
of events that the lay witness observed and is within the realm 
of his or her personal knowledge, but not competent to establish 
that which would require specialized knowledge or training, such 
as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 
(1994).   Lay evidence may also be competent to establish medical 
etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009).   However, "VA must consider lay evidence but 
may give it whatever weight it concludes the evidence is entitled 
to" and mere conclusory generalized lay statement that service 
event or illness caused the claimant's current condition is 
insufficient to require the Secretary to provide an examination.  
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veteran's right leg 
atrophy and his military service to be complex in nature.  See 
Woehlaert , supra.  (although the claimant is competent in 
certain situations to provide a diagnosis of a simple condition 
such as a broken leg or varicose veins, the claimant is not 
competent to provide evidence as to more complex medical 
questions).   Therefore, as the Veteran has only provided his own 
conclusory statements regarding causation or aggravation, the 
Board finds that the Veteran's statements regarding a nexus 
between his right knee disorder and his military service to be of 
little probative value as he is not competent to opine on such a 
complex medical question.  As such, the Board finds that the 
Veteran's contentions regarding his disorder are outweighed by 
the competent and probative July 2009 VA medical examiner's 
findings.  

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim.  The Board may not base 
a decision on its own unsubstantiated medical conclusions but, 
rather, may reach a medical conclusion only on the basis of 
independent medical evidence in the record.  Hensley v. Brown, 5 
Vet. App. 155 (1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claim.

B.  Right ear hearing loss, tinnitus, bilateral foot disorder, 
right shoulder disorder, right knee disorder.

In this case, the evidence of record indicates that the Veteran 
was exposed to acoustic trauma as a result of his military 
occupational specialty of crane operator and his service in 
Vietnam.  In addition, a March 1991 post-service private medical 
record shows what appears to be a right ear hearing loss 
disability.  VA treatment records reflect complaints of right ear 
hearing loss and tinnitus as well as diagnoses of right otitis 
externa and a right tympanic membrane perforation.  

Additionally, the Veteran has offered competent and credible 
statements detailing his in-service noise exposure.  
Specifically, in a April 2008 statement, the Veteran reported 
that he was exposed to constant gunfire while serving in Vietnam 
and was further exposed to acoustic trauma while working as a 
heavy equipment operator.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.    See 38 C.F.R. § 3.385.

With respect to the Veteran's tinnitus claim, the Veteran has 
offered competent and credible statements detailing his in-
service noise exposure.  Specifically, the Veteran was exposed to 
in-service acoustic trauma as a result of operating heavy 
equipment and serving in Vietnam.   

Pertinent to his claimed bilateral foot disorder, service 
treatment records reflect that, in July 1967, the Veteran 
complained of pain over the Achilles tendon of both feet.  Post-
service, he has complained of right foot pain.  

Regarding the Veteran's right shoulder, service treatment records 
show that he sought treatment for an injured right shoulder in 
October 1969.  The X-ray was negative.  A May 2008 MRI of the 
right shoulder showed an impression of a suspected full-thickness 
tear of the supraspinatus tendon at its insertion.

Pertinent to the Veteran's claimed right knee disorder, his 
service treatment records show that he complained of an unstable 
right knee in June 1967.  A July 2006 MRI revealed findings 
consistent with a partial tear of the right anterior cruciate 
ligament. 

Based on the foregoing, the Board, in May 2009, remanded these 
issues in order that the Veteran may be afforded VA examinations 
in connection with his claims.  

The Veteran was afforded VA examinations dated in July 2009.  

The July 2009 VA audiological examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination and report.  The examiner noted that on service 
separation, the Veteran had normal hearing bilaterally.  The 
Veteran reported noise exposure in service as a crane operator 
without use of HPD's.  He also reported noise exposure from 
rockets, from ammo pads exploding, and from rifle fire and chain 
saws.  After service, the Veteran reported working in shipping 
and at a tannery.  He indicated that the noise level did not 
require hearing protection.  After that, the Veteran worked for 
the Postal Service.  The Veteran denied significant recreational 
noise exposure.   In addition, the Veteran reported that he had 
tinnitus, primarily in his right ear.  He indicated that his 
tinnitus was longstanding, but that he was unsure of its onset.  
After examination, the Veteran was noted to have right ear 
hearing loss for VA purposes.  Otoscopy of the right ear revealed 
possible tympanic membrane perforation.  Acoustic reflex testing 
could not be completed for the right ear due to inability to 
maintain a hermetic seal.  The examiner opined that the in 
service hearing tests showed a significant decrease in hearing 
during the Veteran's time in the service.  The finding of mixed 
hearing loss was found to be inconsistent with noise induced 
hearing loss.  The examiner also noted that the medical evidence 
showed that a significant decrease in hearing in the right ear 
had occurred only since 1991.  The examiner stated that this 
suggested that the conductive component on the right ear was not 
present at that time.  The examiner then opined that "it is the 
opinion of this examiner that the hearing loss in the right ear 
is less likely than not to be due to in-service noise exposure."  
The examiner then continued by stating that "[b]ecause the 
tinnitus is found primarily in the right ear and because to is 
most often associated with hearing loss, it the opinion of this 
examiner that the tinnitus is also less likely than not due to 
in-service noise exposure." 

The July 2009 joints examiner also indicated that the Veteran's 
claims file had been reviewed in connection with the examination 
and report.  With respect to the right shoulder claim, the 
examiner noted that a review of the Veteran's service treatment 
records showed a pair of entries on October 6 and October 11, 
1968 referencing a right shoulder injury.  However, at the time 
of service separation, the Veteran answered "no" to the 
question "have you ever had or have now painful or 'trick' 
shoulder or elbow."  The examiner noted that a May 2008 MRI of 
the shoulder indicated a small joint effusion, cystic changes in 
the humeral head, swelling of the infraspinatus tendon and a 
focal, full thickness tear of the supraspinatus tendon.  The 
Veteran reported that he fell onto his shoulder while in the 
service and has had pain the shoulder ever since.  After October 
1968, the Veteran did not seek additional treatment for his 
shoulder.  After service, the Veteran worked as a forklift driver 
and machinist for 27 years and that this work included heavy 
lifting.  After that, the Veteran was noted to have worked for 
the Postal Service.  In February 2004, the Veteran was injured on 
the job and became unable to work.  After examination, the 
Veteran was diagnosed with degenerative joint disease of the 
right shoulder.  The examiner stated that there is no evidence 
that the current disability is due to the in-service injury.

With respect to the right knee, the examiner noted that the 
Veteran was seen in basic training with a complaint of possible 
unstable knee.  He reported that by 1970, while still in the 
service, his knee was so painful and weak that he was falling 
frequently.  At the time of service separation, however, the 
Veteran answered "no" to the question "have you ever had or 
have you now 'trick' or locked knee."  X-rays dated in July 2006 
showed mild degenerative changes.  An MRI dated in July 2006 
showed partial tear of the right ACL.  After examination, the 
Veteran was diagnosed with degenerative joint disease of the 
right knee with partial ACL tear.  The examiner stated that there 
is no evidence that the current disability is due to the in-
service injury.

With respect to the Veteran's bilateral foot claim, the examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination and report.  The Veteran reported 
that he has bilateral foot pain that had its onset in service.  
The examiner noted that a review of the Veteran's service 
treatment records indicate that the Veteran was evaluated for 
pain involving the posterior heels/Achilles tendon.  The examiner 
noted that there were no entries for foot pain.  The Veteran 
reported that he had not sought treatment for the condition since 
service.  The examiner noted that the Veteran has been diagnosed 
with small fiber peripheral neuropathy in EMG/NCV testing.  After 
examination, the Veteran was diagnosed with small fiber 
peripheral neuropathy, not due to any in service injury or foot 
condition.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for right ear 
hearing loss, tinnitus, a bilateral foot disorder to include 
small fiber peripheral neuropathy, degenerative joint disease of 
the right shoulder, and degenerative joint disease of the right 
knee with partial ACL tear. While the Veteran has been noted to 
have these conditions, these disorders were not found by the July 
2009 VA examiners to be related to the Veteran's military 
service.  In this regard, the Board notes that the July 2009 VA 
examiners examined the Veteran and his claims file in connection 
with the examination reports.  

According to the Court, "the probative value of medical opinion 
evidence is based on the medical expert's personal examination of 
the patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches."  
Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility 
and weight to be attached to these opinions is within the 
province of the Board.  Id.  In this case, the Board finds that 
the medical opinion of the July 2009 VA examiners, based as they 
were on an examination of the Veteran and a review of the 
Veteran's claims file, to be more probative in this case.  

Finally, the Board notes that the Veteran has contended on his 
own behalf that his disorders are related to his military 
service.  The Veteran reports that he has had his various medical 
conditions since service.  In this regard, the Board notes that 
lay witnesses are competent to provide testimony or statements 
relating to symptoms or facts of events that the lay witness 
observed and is within the realm of his or her personal 
knowledge, but not competent to establish that which would 
require specialized knowledge or training, such as medical 
expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).   Lay 
evidence may also be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009).   However, "VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to" and 
mere conclusory generalized lay statement that service event or 
illness caused the claimant's current condition is insufficient 
to require the Secretary to provide an examination.  Waters v. 
Shinseki, 601 F.3d 1274, 1278 (2010).  

Additionally, while non-precedential, in a single-judge 
Memorandum Decision issued by the Court, it was noted that "in 
the absence of any medical evidence, the record must provide some 
evidence beyond an appellant's own conclusory statements 
regarding causation to establish that the appellant suffered from 
an event, injury or disease in service."  Richardson v. 
Shinseki, No. 08-0357; see also Woehlaert v. Nicholson, 21 Vet. 
App. 456 (2007) (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions). 

In the instant case, the Board finds that the question regarding 
the potential relationship between the Veterans' claimed 
disorders and his military service to be complex in nature.  See 
Woehlaert, supra (although the claimant is competent in certain 
situations to provide a diagnosis of a simple condition such as a 
broken leg or varicose veins, the claimant is not competent to 
provide evidence as to more complex medical questions).  
Therefore, the Board finds that, as a lay person, the Veteran's 
statements regarding causation to be of little probative value, 
as he is not competent to opine on such a complex medical 
question.  As such, the Board finds that the Veteran's 
contentions regarding his disorders are outweighed by the 
competent and probative July 2009 VA medical examiners' findings.  
In this regard, the Board also notes that, the medical evidence 
does not indicate that the Veteran has had his claimed disorders 
until many years after service.  In addition, while the Veteran 
may be competent to describe symptoms, such as pain, since 
service, he is not able to say that such symptoms are 
attributable to a particular disorder.  Thus, service by way of 
continuity of symptomatology is also not supported by the 
evidence in the record.  

In summary, based on all of the foregoing, the Board concludes 
that the preponderance of the evidence is against the Veteran's 
claims.  The Board may not base a decision on its own 
unsubstantiated medical conclusions but, rather, may reach a 
medical conclusion only on the basis of independent medical 
evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive and 
negative evidence to otherwise grant the Veteran's claims.


ORDER

Service connection for right lower extremity atrophy and 
hyperreflexia of the right upper and lower extremities, 
idiopathic upper motor neuron condition, is denied.

Service connection for right ear hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral foot disorder to include small 
fiber peripheral neuropathy is denied.

Service connection for a degenerative joint disease of the right 
shoulder is denied.

Service connection for degenerative joint disease of the right 
knee with partial ACL tear, is denied.





____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


